SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

31
KA 10-02454
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL D. SCHLUTER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered October 7, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal sexual act in the
third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Schluter ([appeal No. 1] ___ AD3d
___ [Feb. 11, 2016]).




Entered:    February 11, 2016                      Frances E. Cafarell
                                                   Clerk of the Court